
	
		III
		110th CONGRESS
		1st Session
		S. RES. 126
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Akaka (for himself,
			 Mr. Dodd, Mrs.
			 Clinton, Mr. Cochran,
			 Mr. Durbin, Mr.
			 Kohl, Mr. Kennedy,
			 Mr. Menendez, Mr. Schumer, Mr.
			 Inouye, Ms. Stabenow,
			 Mr. Cardin, Mr.
			 Levin, Mr. Crapo,
			 Mr. DeMint, Mrs. Feinstein, Mr.
			 Baucus, Mr. Thomas,
			 Mrs. Lincoln, Mr. Allard, and Mr.
			 Enzi) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Designating April 2007 as Financial
		  Literacy Month.
	
	
		Whereas the personal savings rate of people in the United
			 States declined from minus 0.5 percent in 2005 to minus 1.0 percent in 2006,
			 making 2005 and 2006 the only years since the Great Depression years of 1932
			 and 1933 when the savings rate has been negative;
		Whereas the 2006 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that only 42 percent of workers
			 or their spouses calculated how much they need to save for retirement, down
			 from 53 percent in 2000;
		Whereas consumer debt exceeded $2,400,000,000,000 in
			 2006;
		Whereas household debt reached a record
			 $12,800,000,000,000 in 2006;
		Whereas, during the second quarter of 2006, a record high
			 of 14.5 percent of disposable personal income went to paying the interest on
			 personal debt;
		Whereas over 1,000,000 individuals in the United States
			 filed for bankruptcy in 2006;
		Whereas nearly half of adults in the United States are not
			 aware that they can access their credit reports for free;
		Whereas, in a 2006 survey, the Jump$tart Coalition for
			 Personal Financial Literacy found that high school seniors scored an average of
			 only 52.4 percent on an exam testing knowledge of basic personal
			 finance;
		Whereas approximately 10,000,000 households in the United
			 States do not have accounts at mainstream financial institutions such as banks
			 or credit unions;
		Whereas expanding access to the mainstream financial
			 system will provide individuals with less expensive and more secure options for
			 managing their finances and building wealth;
		Whereas the 2004 Survey of the States compiled by the
			 National Council on Economic Education found that only 17 States require an
			 economics course to be offered to high school students;
		Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt, and
			 to become responsible workers, heads of households, investors, entrepreneurs,
			 business leaders, and citizens;
		Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by the
			 increasingly complex economy of the United States;
		Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic activity and
			 growth;
		Whereas, in 2003, Congress found it important to
			 coordinate Federal financial literacy efforts and formulate a national
			 strategy; and
		Whereas, in light of that finding, Congress established
			 the Financial Literacy and Education Commission and designated the Office of
			 Financial Education of the Department of the Treasury to provide support for
			 the Commission: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2007 as Financial Literacy Month to raise public awareness
			 about—
				(A)the importance of
			 financial education in the United States; and
				(B)the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe the month with
			 appropriate programs and activities.
			
